Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 1 of 10

ust c: OU, S! Department of Justice

Ci t 422 ~ 3 o. Tiptted States Attorney
2019 JUY U6 of egyoniand

 

 

  

Joyce K. McDonald C0 FOS sii 209 e DIRECT: 410-209-4899

Assistant United States Attorney , ae A 336.8. Charles Street MAIN, 410-209-4800

Joyce. McDenald@usdoj gov { afriore, MD 21201-3119 FAX: 410-962-3091 n
| :

 

Harry J. Trainor, Jr.

Trainor, Billman, Bennett & Milko, LLP.
116 Cathedral Street.

Suite E

Annapolis, Maryland 21401

Re: United States v. Jay B. Ledford,
Criminal No. RDB-18-0465 - .

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your,client, Jay B. Ledford, (hereafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this
offer has not been accepted by May 9, 2019, it will be deemed withdrawn. Thetermsofthe
Agreement are as follows:

Offense of Conviction

1. The Defendant agrees to plead guilty to Count 1, Count 9, and Count 12 of the
Superseding Indictment, which charges the Defendant with conspiracy to commit wire fraud, in
violation of 18 U.S.C. § 1349, aggravated identity theft in violation of 18 U.S.C. § 1028A, anda
money-laundering transaction in excess of $10,000 in violation of 18 U.S.C. § 1957. The
Defendant admits that he is, in fact, guilty of these offenses and will so advise the Court.

Elements of the Offense -

2. The elements of the offenses to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

Conspiracy to Commit Wire Fraud

a. First, that in the District of Maryland, there was a scheme and artifice to defraud
and to obtain money and property from investors by materially false and fraudulent
pretenses, representations, and promises using interstate wire communications as alleged
in the Indictment; and
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 2 of 10

b. Second, that the Defendant knowingly and willfully conspired and agreed with at
least one other person to participate in the scheme to defraud.

Aggravated Identity Theft

a. First, the Defendant knowingly used, transferred, or possessed a means of

identification of another person;

b. Second, the Defendant used the means of identification during and in 1 relation toa

wire fraud scheme in violation of 18 U.S.C, § 1343;

Cc. Third, the Defendant knew that the means of identification was that of an actual
person; and

d. Fourth, the Defendant acted without lawful authority.

A Money Laundering Transaction in Excess of $10,000

a. First, that the defendant engaged (or attempted to engage) in a monetary
transaction in or affecting interstate commerce;

b. Second, that the monetary transaction involved criminally derived property of a
value greater than $10,000; .

c. Third, that the property was derived from specified unlawful activity; |

d. Fourth, that the defendant acted knowingly that is, with knowledge that the
transaction involved proceeds of a criminal offense; and

Fifth, that the transaction took place in the United States.

 

 

 

ee
Penalties
3. The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:
Count Statute Minimum Maximum Supervised Maximum Special
Prison Prison Release Fine _| Assessment
$250,000
One e349" 0 years 20 years 3 years or 2X the $100
gross gain
Nine 18 U.S.C. 2 years 2 years 1 year OX the $100
§1028A consecutive | consecutive y
gross gain

 

 

 

 

 

 

 

 

Rev. August 2018

 
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 3 of 10

 

 

 

 

 

 

 

 

 

 

: $250,00 or
18 U.S.C. on .2X the
Twelve $1957 0 years 10 years 3 years transaction $100
"amount
a. Prison: Ifthe Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
retumed to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable
- immediately, unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may
be required to pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal tq the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this
Office’s Financial Litigation Unit will be responsible for collecting the debt. If the Court
establishes a schedule of payments, the Defendant agrees that: (1) the full amount of the fine or
restitution is nonetheless due and owing immediately; (2) the schedule of payments is merely a
minimum schedule of payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment; and (3) the United States may fully
employ all powers to collect on the total amount of the debt as provided by law. Until the debt is
paid, the Defendant agrees to disclose all assets in which the Defendant has any interest or over
which the Defendant exercises direct or indirect control. Until the money judgment is satisfied,
the Defendant authorizes this Office to obtain a credit report in order to evaluate the Defendant's
ability to pay, and to request and review the Defendant’s federal and state income tax returns.
The Defendant agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary
disclosure of federal tax return information) and a financial statement in a form provided by this
Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

Rey. August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 4 of 10

a. If the Defendant had persisted in his "not guilty" plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed. )

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the
opportunity to challenge prospective jurors who demonstrated bias or who were otherwise
unqualified, and would have the opportunity to strike a certain number of jurors peremptorily.
All twelve jurors would have to agree unanimously before the Defendant could be found guilty
of any count. The jury would be instructed that the Defendant was presumed to be innocent, and
that at presumption could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend, ,

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict
and the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the
facts of the case. Any statements that the Defendant makes during such a hearing would-not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or

false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

Rev. August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 5 of 10

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights, including the right to own firearms, vote or hold certain licenses.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing
Reform Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e))
and 28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will
impose a sentence pursuant to the Sentencing Reform Act, as excised, and must take into account
the advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Staternent of Facts set
forth in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base
offense level for Count One is seven (7) pursuant to United States Sentencing Guidelines
(“U.S.8.G.”) §2X1.1(a); § 2B1.1(a)(1). Because a loss of more than $250 million but
less than $550 million was reasonably foreseeable to the Defendant, 28 levels are added.
U.S.S.G. § 2B1.1(b)(1)(O). Two levels are added because the offense involved 10 or
more victims. U.S.5.G. §2B1.1(b)(2)(A)(i).. Two levels are added because the offense
' involved sophisticated means intentionally engaged in or caused by the Defendant.
U.S.S.G. §2B1.1(b)(10)(C). The total offense level is 39, before the adjustment for
acceptance of responsibility.

b. As to Count Nine, the parties stipulate that the Court is required to impose
a sentence of two years’ incarceration, consecutive to any period of i imprisonment
imposed on Count One.

c. As to Count Twelve, the base offense level for the money-laundering
offense is the same as the underlying offense of wire fraud or 39. U.S.S.G. § 2S1.1(a)(1).
One level is added because the Defendant was convicted under 18 U.S.C. § 1957.
ULS.S.G. § 251.1(b)(2)(A). The total offense level is 40.

d. The wire fraud and money-laundering group together pursuant to U.S.S.G.
§ 3D1.2(c), U.S.S.G.§ 281.1 Application Note 6, and the highest offense level of 40 is
used. U.8.8.G. § 3D1.3{a).

c. This Office does not oppose a 2-level reduction in the Defendant’s
adjusted offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s
apparent prompt recognition and affirmative acceptance of personal responsibility for the
Defendant’s criminal conduct. This Office agrees to make a motion pursuant to U.S.S.G.
§ 3E1.1(b) for an additional 1-level decrease in recognition of the Defendant’s timely

Rev. August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 6 of 10

notification of the Defendant’s intention to enter a plea of guilty. This Office may
oppose any adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1(a) and
may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant: (i) fails
to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (iii) gives conflicting statements about the Defendant’s involvement in the
offense; (iv) is untruthful with the Court, this Office, or the United States Probation
Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii)
attempts to withdraw the Plea of guilty; or (viii) violates this Agreement in any way.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of
the Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing
guidelines factors, potential departures or adjustments set forth in the United States Sentencing
Guidelines are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right
to bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including
the conduct that is the subject of any counts of the Indictment. At the time of sentencing, this
Office will move to dismiss any open counts against the Defendant.

Waiver of Ap peal

10. ‘In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291
or any other statute or constitutional provision, to appeal the Defendant’s conviction on any
ground whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on
the ground that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on
the ground that the admitted conduct does not fall within the scope of the statute(s), to the extent
that such challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of

Rev. August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 7 of 10

imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of
forfeiture, order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that
exceeds the statutory maximum;

ii. The Defendant reserves the right to appeal any term of
imprisonment to the extent that it exceeds any sentence within the advisory guidelines range
resulting from an offense level of 37; and

ili. This Office reserves the right to appeal any term of imprisonment
to the extent that it is below any sentence within the advisory guidelines range resulting from an
offense level of 40.

c. The Defendant waives any and all rights under the Freedom of
Information Act relating to the investigation and prosecution of the above-captioned matter and
agrees not to file any request for documents from this Office or any investigating agency.

Forfeiture

11. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly
traceable to the offense(s), substitute assets, and/or a money judgment equal to the value of the
property derived from, or otherwise involved in, the offenses.’

12, | Thé Defendant agrees to consent to the entry of orders of forfeiture for property
acquired with proceeds of the offenses and waives the requirements of Federal Rules of Criminal
Procedure 11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding forfeiture during the,change of plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

13. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income, and to take all steps necessary to pass clear
title to the forfeited assets to the United States, including executing all documents necessary to
transfer such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

14. The Defendant waives all challenges to any forfeiture carried out in accordance

with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal,

Rev, August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 8 of 10

habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review of

any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,
and will not assist any third party with any challenge or review or any petition for remission of

forfeiture.

Restitution

15. The Defendant agrees to the entry of a restitution order for the full amount of the
victims’ losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and
3563(b)(2) and 3583{d), the Court may order restitution of the full amount of the actual, total loss
caused by the offense conduct set forth in the factual stipulation. The total amount of restitution
shall be due immediately and shall be ordered to be paid forthwith. Any payment schedule imposed
by the Court establishes only a minimum obligation. Defendant will make a good faith effort to
pay any restitution. Regardless of Defendant’s compliance, any payment schedule does not limit
the United States’ ability to collect additional amounts from Defendant through all available
collection remedies at any time. The Defendant further agrees that the Defendant will fully
disclose to this Office, the probation officer, and to the Court, subject to the penalty of perjury, all

‘information (including but not limited to copies of all relevant bank and financial records)
regarding the current location and prior disposition of all funds obtained as a result of the criminal
conduct set forth in the factual stipulation. The Defendant further agrees to take all reasonable
steps to retrieve or repatriate any such funds and to make them available for restitution. If the
Defendant does not fulfill this provision, it will be considered a material breach of this Agreement,
and this Office may seek to be relieved of its obligations under this Agreement.

Defendant’s Conduct Prior to Sentencing and Breach

16. | Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any
federal, state, or local law; will acknowledge guilt to the probation officer and the Court; will be
truthful in any statement to the Court, this Office, law enforcement agents, and probation
officers; will cooperate in the preparation of the presentence report; and will not move to
withdraw from the plea of guilty or from this Agreement.

17. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (1) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this
Agreement,; and (iii) in any criminal or civil proceeding, this Office will be free to use against
the Defendant all statements made by the Defendant and any of the information or materials
provided by the Defendant, including statements, information, and materials provided pursuant
to this Agreement, and statements made during proceedings before the Court pursuant to Rule 11
of the Federal Rules of Criminal Procedure. A determination that this Office is released from its
obligations under this Agreement will not permit the Defendant to withdraw the guilty plea. The
Defendant acknowledges that the Defendant may not withdraw the Defendant’s guilty plea if the
Court finds that the Defendant breached the Agreement. In that event, neither the Court nor the

Rev. August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 9 of 10

Goverment will be bound by the specific sentence or sentencing range agreed and stipulated to
herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

18. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence
up to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the
obligations under this Agreement. Neither the prosecutor, defense counsel, nor the Court can
make a binding prediction, promise, or representation as to what guidelines range or sentence the
Defendant will receive. The Defendant agrees that no one has made such a binding prediction or
promise. oO

Entire Agreement

19. _— This letter, together with the Sealed Supplement, constitutes the complete plea .
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no
other agreements, promises, undertakings, or understandings between the Defendant and this

. Office other than those set forth in this letter and the Sealed Supplement. No changes to this
* Agreement will be effective unless in writing, signed by all parties and approved by the Court.

’ “If thé Defendant fully accepts each and every term and condition of this Agreement,
please sign and have the Defendant sign the original and retum it to me promptly.

Very truly yours,

Robert K. Hur ;
United States Attomey

J Ace K. McDonald
Martin J. Clarke .
Assistant United States Attorneys

Rev. August 2018
Case 1:18-cr-00465-RDB Document 87 Filed 06/06/19 Page 10 of 10

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attomey and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

S=9-Delg — LAL

Date Jay B. Ledford

Iam the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

S/4/eorg ZEA
Date

ary J; Trainor, Jr.

Rey, August 2018
10
